Action for personal injuries sustained by the plaintiff through the negligence of the defendant. Defendant’s automobile ran into the automobile of the plaintiff. Defendant’s car passed on. Plaintiff overtook it at a traffic light, stepped on the running board of defendant’s car and asked to see his license. Defendant refused to show it, started his car without warning and continued on until his car struck an elevated railroad pillar, when plaintiff was thrown off and injured. Judgment unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.